Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/24/2022 have been fully considered.  Applicant has amended claim 1 to include “an outer side edge of the covering layer is basically flush with the edge of the base substrate”.  Applicant’s arguments are primarily dependent upon Applicant’s amendment.  New grounds of rejection are made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claims 1-3, 12, 15-16-18, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0214587 A1) in view of Ghosh et al (WO 2005/119803 A2)(“Ghosh”) and of Hurwitz et al (US 2021/0028751 A1)(“Hurwitz”).
Kim discloses a display (Abstract) including a base substrate including a display region 10 (para. 0019) and a nondisplay region or peripheral region 20 (para. 0019), the peripheral region which is the nondisplay region surrounds the display region (Fig. 1) an edge of which is an edge of the substrate (Fig. 1) , first and second peripheral regions between the display and peripheral region, as Kim discloses regions 345 and 350 which are in a region surrounding the display region and are a disclosure of first and second peripheral regions
A pixel drive layer on the substrate (para. 0023, 0036 and element 250 shown in Fig. 2)
A light emitting device on the drive layer, device 200 shown in Fig. 2)
An encapsulation  450 on the emitting device, (Fig. 2) 
A first insulation layer in the second peripheral region includes a first notch 360 (shown in Fig. 2) at an edge of the substrate overlaps the substrate (shown in Fig. 2)  and 
A covering layers in the second peripheral region at least partially filled in the first notch and an orthographic projection overlaps with an orthographic projection of the first notch on the substrate (the first notch 360 as shown in Fig. 2).
Kim is silent with respect to an orthographic projection of the encapsulation covers the display region and the first peripheral region and with respect to  an outer side edge of the covering layer is basically flush with the edge of the base substrate .
Ghosh, in the same field of endeavor of sealed OLED (Abstract), discloses a glass cover and a polymer layer 142 between the glass cover and the oled device (page 12, lines 20-31 and page 13, lines 1-14), and in addition, Ghosh also discloses that for further protection the layers can include alternating organic and inorganic layers (page 16, lines 1-12), which is a disclosure of inorganic layers with an organic layer in between.
Hurwitz, in the same field of endeavor of fabrication of packaged dice (Abstract) for example light emitting diodes (para. 0690) in which the device is protected from moisture (para. 0655).  Hurwitz disclose the edges of the singulated dice (para. 0653) are protected by being sealed, including the edges of the substrate 28 (para. 0604) and Fig. 1 and Fig. 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Ghosh with the device disclosed by Kim in order to obtain the benefit of protection of the OLED display as disclosed by Ghosh.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Hurwitz with the method disclosed by Kim in order to obtain the benefit disclosed by Hurwitz and to obtain the benefit of ease of production of wafer level packaging.
Re claim 2:  Kim discloses the covering layer extends to the first insulation layer outside the first notch and the covering layer overlaps with an orthographic projection of an edge of the first insulation layer close to the first notch 360 on the substrate as shown in Fig. 2.
Re claim 3:  Kim discloses the thickness of the covering layer in the first notch 360  is greater than a thickness of the first insulation layer 452 (Fig. 2).
Re claim 12:  the inorganic insulation layer and the first insulation layer are the same layer integrally connected (Fig. 2 and para 0043).
Re claim 15:  the covering layer and an insulation layer in the display region are of a same material (para. 0043).
Re claim 16:  a planarization layer is included in the pixel drive circuit (para. 0022 and Fig. 2).
Re claim 17:  Kim discloses a display (Abstract) including a base substrate including a display region 10 (para. 0019) and a nondisplay region or peripheral region 20 (para. 0019), the peripheral region which is the nondisplay region surrounds the display region (Fig. 1) an edge of which is an edge of the substrate (Fig. 1) , first and second peripheral regions between the display and peripheral region, as Kim discloses regions 345 and 350 which are in a region surrounding the display region and are a disclosure of first and second peripheral regions
A pixel drive layer on the substrate (para. 0023, 0036 and element 250 shown in Fig. 2)
A light emitting device on the drive layer, device 200 shown in Fig. 2)
An encapsulation  450 on the emitting device, (Fig. 2) 
A first insulation layer in the second peripheral region includes a first notch 360 (shown in Fig. 2) at an edge of the substrate overlaps the substrate (shown in Fig. 2)  and 
A covering layers in the second peripheral region at least partially filled in the first notch and an orthographic projection overlaps with an orthographic projection of the first notch on the substrate (the first notch 360 as shown in Fig. 2).
Kim is silent with respect to an orthographic projection of the encapsulation covers the display region and the first peripheral region and with respect to  an outer side edge of the covering layer is basically flush with the edge of the base substrate
Ghosh, in the same field of endeavor of sealed OLED (Abstract), discloses a glass cover and a polymer layer 142 between the glass cover and the oled device (page 12, lines 20=31 and page 13, lines 1-14), and in addition, Ghosh also discloses that for further protection the layers can include alternating organic and inorganic layers (page 16, lines 1-12), which is a disclosure of inorganic layers with an organic layer in between.
Hurwitz, in the same field of endeavor of fabrication of packaged dice (Abstract) for example light emitting diodes (para. 0690) in which the device is protected from moisture (para. 0655).  Hurwitz disclose the edges of the singulated dice (para. 0653) are protected by being sealed, including the edges of the substrate 28 (para. 0604) and Fig. 1 and Fig. 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Ghosh with the device disclosed by Kim in order to obtain the benefit of protection of the OLED display as disclosed by Ghosh.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Hurwitz with the method disclosed by Kim in order to obtain the benefit disclosed by Hurwitz and to obtain the benefit of ease of production of wafer level packaging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Ghosh with the device disclosed by Kim in order to obtain the benefit of protection of the OLED display as disclosed by Ghosh.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Ghosh with the device disclosed by Kim in order to obtain the benefit of protection of the OLED display as disclosed by Ghosh.
Re claim 18: Kim discloses a display (Abstract) including a base substrate including a display region 10 (para. 0019) and a nondisplay region or peripheral region 20 (para. 0019), the peripheral region which is the nondisplay region surrounds the display region (Fig. 1) an edge of which is an edge of the substrate (Fig. 1) , first and second peripheral regions between the display and peripheral region, as Kim discloses regions 345 and 350 which are in a region surrounding the display region and are a disclosure of first and second peripheral regions
A pixel drive layer on the substrate (para. 0023, 0036 and element 250 shown in Fig. 2)
A light emitting device on the drive layer, device 200 shown in Fig. 2)
An encapsulation  450 on the emitting device, (Fig. 2) 
A first insulation layer in the second peripheral region includes a first notch 360 (shown in Fig. 2) at an edge of the substrate overlaps the substrate (shown in Fig. 2)  and 
A covering layers in the second peripheral region at least partially filled in the first notch and an orthographic projection overlaps with an orthographic projection of the first notch on the substrate (the first notch 360 as shown in Fig. 2).
Kim is silent with respect to an orthographic projection of the encapsulation covers the display region and the first peripheral region.
Ghosh, in the same field of endeavor of sealed OLED (Abstract), discloses a glass cover and a polymer layer 142 between the glass cover and the oled device (page 12, lines 20=31 and page 13, lines 1-14), and in addition, Ghosh also discloses that for further protection the layers can include alternating organic and inorganic layers (page 16, lines 1-12), which is a disclosure of inorganic layers with an organic layer in between.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Ghosh with the device disclosed by Kim in order to obtain the benefit of protection of the OLED display as disclosed by Ghosh.
Kim discloses the covering layer extends to the first insulation layer outside the first notch and the covering layer overlaps with an orthographic projection of an edge of the first insulation layer close to the first notch 360 on the substrate as shown in Fig. 2.
Re claim 20: The combination of  Kim and Ghosh and Hurwitz discloses a display device (Kim, Abstract and Fig. 1 and para. 0003) which includes the arrangement discloses in the rejection of claim 1 above in the rejection of claim 1 with the combination of Kim and  Ghosh and Hurwitz.


Claims 5-11 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0214587 A1) in view of Ghosh et al (WO 2005/119803 A2)(“Ghosh”) and of Hurwitz et al (US 2021/0028751 A1)(“Hurwitz”)  as applied to claim 1 above and further in view of Kwak et al (US 2020/0052002 A1)(“Kwak”).
Kim in view of Ghosh and Hurwitz discloses the limitations of claim 1 as stated above.  Kim in view of Ghosh and Hurwitz is silent with respect to  a second notch is on a side of the first notch close to the display region and parallel to the first notch provided at intervals.
Kwak, in the same field of endeavor of insulating layers for display substrates of display apparatus (Abstract), discloses insulating layer at the peripheral region of the substrate in which the insulating layer is formed in slits SL at the peripheral region and an orthogonal projection of the protective structure on the substrate is formed (para. 0121-0122, 0163-0164,  0200-0203,  and Fig. 18 and Fig. 19).
It would have been obvious  to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kwak with the device disclosed by Kim in view of Ghosh and Hurwitz in order to obtain the benefit of protection from cracks which cutting the chips in a wafer as disclosed by Kwak (Kwak, para. 0008).
Re claim 6:  The combination of Kim and Ghosh and Hurwitz and Kwak discloses a plurality of second notches at intervals in a direction perpendicular to a direction of second notches, as Kwak discloses discontinuous notches in Fig. 19, which shows discontinuous slits SL.
Re claim 7:  The combination of Kim and Ghosh and Hurwitz and Kwak discloses  the width of first notch is larger than the widths of second notches, as Kwak discloses slits of different widths (Fig. 12 and para. 0167).
Re claim 8:  Kim discloses  depth of the first notch is equal to or less than that of the first insulation layer, as Kim discloses the depth of notch 360 is less than that of the insulation layer which fills the notch 360 (Fig. 2).
Re claim 9:  Kim discloses the first notch surrounds the display region of the substrate, as Kim discloses in Fig. 1 the display region 10 surrounded by 400 at the periphery.
Re claim 10:  The combination of Kim and Ghosh and Hurwitz and Kwak discloses a disconnection at the bonding region, as as Kwak discloses discontinuous notches in Fig. 19, which shows discontinuous slits SL.
Re claim 11:  The combination of Kim and Ghosh and Hurwitz and Kwak discloses first sub notches are at intervals along the edge of the substrate, as Kim discloses subnotched in Fig.11, in which subnotches in the area 195 at the base of the notch 260 is shown, and the combination with Kwak discloses the notches are discontinuous as stated above in the rejection of claim 5.  The reasons for combining the references are as stated above in the rejection of claim 5 .
Re claim 13: The combination of Kim and Ghosh and Hurwitz and Kwak discloses  the first insulation layer includes sublayers which are integrally connected, as Ghosh discloses  the encapsulation over the entire device and nondevice region (page 12, lines 20-32) in order to protect the device from  any by products of curing (page 13, lines 1013( and Ghosh also discloses that for further protection the layers can include alternating organic and inorganic layers (page 16, lines 1-12), which is a disclosure of inorganic layers with an organic layer in between, and the layers are connected, as .

Claims 21-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0214587 A1) in view of Ghosh et al (WO 2005/119803 A2)(“Ghosh”)   and of Hurwitz et al (US 2021/0028751 A1)(“Hurwitz”)and of Odnoblyudov et al (US 2013/0234193 A1)(“Odnoblyudov”).
Providing a substrate 110 (para. 0024) including a display region and a peripheral region or a pixel region and a peripheral region  (para. 0027)
Forming a pixel drive layer on the display region (para. 0028-0032)
Forming a light emitting device on the drive layer(para. 0094)
A light emitting device on the drive layer, device 200 shown in Fig. 2)
An encapsulation  450 on the emitting device, (Fig. 2) 
A first insulation layer in the second peripheral region includes a first notch 360 (shown in Fig. 2) at an edge of the substrate overlaps the substrate (shown in Fig. 2)  and 
A covering layers in the second peripheral region at least partially filled in the first notch, the notches in Fig. 2 form the areas of different height , the notches being between the structures of higher height such as the dam structures,  and an orthographic projection overlaps with an orthographic projection of the first notch on the substrate (the first notch 360 as shown in Fig. 2).
Kim is silent with respect to an orthographic projection of the encapsulation covers the display region and the first peripheral region and Kim is silent with respect to the cutting the substrate passing through the first notch and the patterning of photoresist.
Ghosh, in the same field of endeavor of sealed OLED (Abstract), discloses a glass cover and a polymer layer 142 between the glass cover and the oled device (page 12, lines 20=31 and page 13, lines 1-14), and in addition, Ghosh also discloses that for further protection the layers can include alternating organic and inorganic layers (page 16, lines 1-12), which is a disclosure of inorganic layers with an organic layer in between.
organic layer in between.
Hurwitz, in the same field of endeavor of fabrication of packaged dice (Abstract) for example light emitting diodes (para. 0690) in which the device is protected from moisture (para. 0655).  Hurwitz disclose the edges of the singulated dice (para. 0653) are protected by being sealed, including the edges of the substrate 28 (para. 0604) and Fig. 1 and Fig. 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Ghosh with the device disclosed by Kim in order to obtain the benefit of protection of the OLED display as disclosed by Ghosh.
Odnoblyudov, in the same field of endeavor of trenches in material for die singulation (Abstract) of OLEDs (para. 0020), discloses photolithographic process for die singulation using positive or negative photolithographic mask (para. 0024 and 0027) using laser or saw cutting (para. 0009) in a wafer level process (para. 0020-0021) using a trench forming process (para. 0031) in which trenches are formed in the edge of the substrate to be singulated for the device (para. 0031 and Fig. 4D).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Ghosh with the device disclosed by Kim in order to obtain the benefit of protection of the OLED display as disclosed by Ghosh.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Hurwitz with the method disclosed by Kim in order to obtain the benefit disclosed by Hurwitz and to obtain the benefit of ease of production of wafer level packaging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Odnoblyudov with the method disclosed by Kim in order to obtain the benefit of avoiding cracking of the devices as disclosed by Odnoblyudov (Odnoblyudov, para. 0021).
Re claim 22: The combination of Kim and Ghosh and Hurwitz  and Odnoblyudov discloses  coating a first insulation on the substrate 
Performing patterning on the insulation to form the first notch, as Kim discloses patterning photoresist to form the insulation pattern (para. 0043 and Fig. 2)
Including 
Coating a photoresist on the insulation as Kim discloses patterning photoresist to form the insulation pattern (para. 0043 and Fig. 2)
Exposing and developing the photoresist to form a pattern, the pattern exposes a part of the side edge of the insulation layer, as the steps of photolithography are well known in the art, and 
Etching a portion which is exposed of the insulation, as the steps of photolithography are well known in the art, to form the first notch.
Ghosh discloses that after the sealing of OLED substrate formed on a wafer, singulation is achieved by physical cutting or laser cutting or by cutting and then sealing , as Odnoblyudov discloses patterning, as Odnoblyudov discloses photolithography, including photolithographic mask process (para. 0924), using positive or negative mask (para. 0027), which is patterned and followed by etching (para. 0027), which includes coating with photoresist in order to use the photoresist as a mask material for the photolithographic process. It is also implied that the photoresist is developed in the photolithographic process, as Odnolyudov discloses positive or negative photoresist, which implies a development process in the lithrougraphic process, which is well known in the art.
It would have been obvious to one of ordinary skill in the art to have combined the process disclosed by Odnoblyudov with the method disclosed by Kim because Odnoblyudov discloses a method of art recognized suitability for an intended purpose (MPEP 2144.07).
 Hurwitz, in the same field of endeavor of fabrication of packaged dice (Abstract) for example light emitting diodes (para. 0690) in which the device is protected from moisture (para. 0655).  Hurwitz disclose the edges of the singulated dice (para. 0653) are protected by being sealed, including the edges of the substrate 28 (para. 0604) and Fig. 1 and Fig. 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Ghosh with the device disclosed by Kim in order to obtain the benefit of protection of the OLED display as disclosed by Ghosh.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Hurwitz with the method disclosed by Kim in order to obtain the benefit disclosed by Hurwitz and to obtain the benefit of ease of production of wafer level packaging.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895